 362DECISIONS. OF NATIONALLABOR RELATIONS BOARDnot reported in printed volumes of Board Decisions and Orders),was conducted in a unit covering the pickup and delivery drivers andhelpers, checkers, fork lift operators, and dockmen of DAE and ofthe Employer at Amarillo:As a result the Teamsters was certified.Mechanics were specifically excluded from the unit. It is the garageemployees at Amarillo, including mechanics originally hired by theEmployer and those formerly employed by DAE, whom the Petitionernow seeks to represent.Both the Employer and DAE formerly operated terminals atAmarillo.Since January 1957 only one consolidated terminal hasbeen utilized, and the shop there services all equipment operating inand out of Amarillo whether it is equipment of the Employer or DAEequipment.Garage employees of DAE became employees of theEmployer, and have been considered by the Employer as part of itsshop and garage group represented by the Intervenor.They werereclassified under the classifications of the existing contract andplaced on a systemwide seniority list.They, like all employees of theEmployer, are paid from the general office in Dallas where their per-sonnel records are maintained.Policy for the entire system is estab-lished at the central office in Dallas, and all shops and garages areunder the supervision of a superintendent in Dallas.Upon these facts we find that the garage and shop employees soughtherein are an accretion to the Employer's systemwide unit whichincludes such employees and do not constitute an appropriate unitfor separate representation.3Accordingly, we grant the Employer'smotion to dismiss the petition.[The Board dismissed the petition.]3 See J.W. RexCompany,115NLRB775;NationalPetro=Chemicals Corporation,116NLRB 1197.-The C. A. OlsenManufacturing CompanyandInternationalUnion,United Automobile,Aircraft &Agricultural ImplementWorkers of America,AFL-CIO,and Independent FurnaceWorkersUnion,Local1167,International Union,United Auto-mobile,Aircraft &Agricultural ImplementWorkersUnion ofAmerica,AFL-CIO,Joint Petitioners.Cage No. 8-RC-2918.June 26, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Edward A. Grupp,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.118 NLRB No. 43. THE C. A. OLSEN MANUFACTURING COMPANY363Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case, to a three-member panel [Members Rodgers, Bean, andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.On January 31, 1957, the Joint Petitioners, herein called UAWand Local 1167, respectively, filed a petition seeking to represent theEmployer's production and maintenance employees.The Employer,engaged in the manufacture of warm-air furnaces and heating equip-ment at Elyria, Ohio, contends that the Independent is the certifiedbargaining representative of its employees and that their currentcontract executed August 16, 1955, effective to June 1, 1958, is a barto these proceedings.'The Joint Petitioners argue,inter alia,thatthe contract is of unreasonable duration and should not be a barbeyond a 2-year period. In support of its contract-bar contention, theEmployer showed that it is a member of the National Warm-AirHeating and Air Conditioning Association whose members produceapproximately 80 percent of the volume of products used in the indus-try and that it conducted a survey among all the Association membersto determine the prevalent practice with respect to union contracts.Ninety of the 123 Association members responded to the survey.Ofthe 90 companies reporting, 31 reported contracts of 3 years' durationwhile the remaining 59 reported contracts of less than 23/4 years' (theduration of the contract involved. herein) or no contracts at all.' Itthus appears that only 331/3 percent of the companies reporting (25percent of the Association membership) have contracts.of 3 years'duration.Further, we note the record does not show the number ofnonassociation companies in the industry or the duration of theircontractual relationships, if any, with labor organizations; nor doesit show the number of employees in the industry who are covered by'Although served with notice of hearing,no one appeared on behalf of the IndependentFurnace Workers, an unaffiliated labor organization,herein called Independent.2Pursuant to a petition in Case No.8-RC-2433 filed by the UAW,joint petitionerherein, a consent-election was held in which the Independent then unaffiliated,participatedas an intervenor and was certified onJuly13,1955, as the bargaining representativeof the employees involved herein.A year later, on July 21, 1956, the Independent for-mally affiliated with the UAW and on July 31, 1956, it was chartered by the UAW asLocal 1167, the other joint petitioner herein.As "a mere change in affiliation does notchange the identity of the bargaining agent"(Charles Beck Machine Corporation,107NLRB 874, 875, and cases cited),we find that Local 1167,joint petitioner herein, isin fact the previously certified representative with whom the Employer presently en-joyscontractual relations.3The Employer'ssurvey showed 31 companies with 3-year contracts,23 with 2-yearcontracts,13 with 1-year contracts,20 with no contracts, 3 with contracts ranging from2 years and 7 months to 1 year and 7 months, and 1 with no specific information givenOne of the 90 companies reported 2 union contracts. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARD3-year contracts compared with those who are not.Assuming thatwarm-air furnace and heating equipment manufacture is considereda separate industry for the purposes of applying our contract bardoctrine,4 we find on these facts, and upon the entire record that theevidence introduced does not adequately establish that a substantialportion of the industry is covered by 3-year contracts within our con-tract-bar principles.5 In these circumstances, we find that the contractherein is of unreasonable duration and cannot be a bar for longerthan a period of 2 years, and that it is no bar to the instant petition.6Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.74. In accord with the stipulation of the parties, we find that thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act :All production and maintenance employees at the Employer's Elyria,Ohio,warm-air furnace and heating equipment manufacturingplant, but excluding office clerical employees, watchmen, guards, pro-fessional employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]4 Cf.Diamond Lumber Company,117 NLRB 135;Royal Jet Incorporated,113 NLRB1064.sHeintz DlanufacturingCompany,116 NLRB 183;Royal Jet Incorporated,supra;Joseph Avonauer Incorporated,106 NLRB 1382 ; cf.Thompson Wire Company,116 NLRB1933;HomeCurtain Corp.,111 NLRB 336.6 Central San Vicente Inc.,117 NLRB 397 ;Diamond. Lumber Company, supra;RoundCalifornia Chain Corporation, Ltd.,64 NLRB 242; ef.HomeCurtain Corp.,111 NLRB1253.7In view of our determination herein, that the contract does not bar an election, wedeem it unnecessary to consider the issue with respect to the compliance status of theIndependent at the time it was certified on July 13, 1955, and when it executed its union-security contract on August 16, 1955.Westinghouse Electric Corporation(Meter Plant)andInterna-tional Union of Electrical,Radio and Machine Workers, AFL-CIO, Petitioner.Cruse No.11-PC-901. June 26,1957DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election,executed by the parties on December 8, 1956, an election by secretballot was conducted on December 14, 1956, under-the direction andsupervision of the Regional Director for the Eleventh Region, amongcertain employees at the Employer's Raleigh; North Carolina, plant.At the conclusion of the election, the parties were furnished a tally of118 NLRB No. 42.